                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



STEVEN PALANGE
&. K.P. a minor child                               C.A. NO. 1: 19-cv-00340-JJM-PAS
       PROSE PLAINTIFFS
v.
Margarita E. Palange, Richard Updegrove,
Sandra Lanni, Tanya Gravel, Lois Iannone,
Michael B. Forte, Ronald Pagliarini,
Peter F. Neronha, Jean Maggiacomo,
Courtney E. Hawkins
-all in their official and personal capacity as private citizens.
       DEFENDANTS




                      PLAINTIFF'S MOTION FOR VIOLATIONS OF
                             RULE 11 "TRUTH IN PLEADINGS"


Now comes the Plaintiff, Steven J. Palange representing himself and his minor daughter K.P. and
humbly requests the court to hold a hearing on innumerable violations of Federal Rules of Civil
Procedure Rule 11 :


       "Rule 11 ofthe Federal Rules of Civil Procedure ("Rule 11")' is designed to ensure that
       claims brought in the federal courts have merit and are not brought for an improper
       purpose. To accomplish these goals, the Rule imposes upon an attorney or litigant' a duty
       to make a reasonable examination of the merits of and motives behind a claim before
       signing a paper and filing it with the court. Rule 11 imposes mandatory sanctions for
           failure to comply with this duty, and the Rule encourages both courts and litigants to play
           an active role in deterring litigation abuses.". 1

    In both the Defendant's (Michael Forte), most recent filings with this court, the Defendant and
his attorneys have willfully violated one of the most sacred rules of jurisprudence - truth in
pleadings, via his accomplices, Attorney General Peter F. Neronha, and his co conspirators,
Justin J. Sullivan and Sean H. Lyness.


In brief, the Defendant is responsible for the filing of a pleading rife with innumerable violations
of Rule 11 , "Truth in Pleadings", including but not limited to filing a motion that includes
"untruths" that have no evidentiary support. The Plaintiff, simply trying to expedite a 42 U.S.C.
1983 complaint for declaratory and injunctive relief should neither waste this honorable court's
time objecting to claimed obvious abuses of dishonesty, fraud upon the court, and
misrepresentation.


The Plaintiff objects and moves the court to impose the appropriate sanctions for the following
violations of Rule 11 :


                       Claim 1: "Motion for Extension of Time" Document ECF #26
                           Dated 8-14-19 Disingenuous Statement(s) of Fact


       1. Plaintiff objects to "MOTION for an Extension of Time filed by Michael B. Forte. Filed on
           08/14/2019, document ECF # 26. The entire pleading is disingenuous.


       2. Plaintiff objects to above said motion that includes misrepresentations of known facts or
           that have been presented to this court. Specifically, the Plaintiffs, Mr. Palange and his
           minor daughter K.P. object to the Defendant -
              a.   "Titling" his pleading "Michael B. Forte. In his official capacity Only as Chief
                   Judge of the Rhode Island Family Court, et al. (document ECF #26 RIDC), when
                   in fact the original complaint and amended complaint both "Title" and state clearly




1
 "Rule 11 -Cornell Legal Information Institute- Cornell University."
https://www.law.cornell.edu/rules/frcp/rule 11. Accessed 21 Aug. 2019.
            in it's complaint that we, Father and Daughter, are suing the defendant in his
            official and personal capacity working under the color of law.
3. Plaintiff objects to defendant's Motion for Extension of Time based on disingenuous
    factual reason for Extension. Defendant's attorneys, or at least one of counsel was on
    vacation the prior week. This is the factual reason for the need for the extension.
4. Plaintiff objects to this pleading starting off "Now comes Michael B. Forte in his official
    capacity as Chief Judge of the Rhode Island Family Court.
        a. This pleading is disingenuous as a fact, and the author is aware to submitting a
            pleading that does not reflect the truth of the underlying amended complaint.
5. Plaintiff objects to "... counsel for Defendant have significant professional obligations in
    other matter and requires additional time to review the allegations."
        a. This is a disingenuous statement in that either or both counsel were on vacation
            the prior week of this pleading. The Plaintiff would like more time off, but must
            adhere to the Federal Rules of Procedure time requirements as they pertain to
            pleadings, regardless of his personal vacation schedule.
6. Plaintiff objects to the request for " ... the opportunity to file a single responsive pleading
    on behalf of all State defendants.
        a. The Rules aren't meant to be "convenient" they are meant for all to be followed.


        Claim II: "Defendant's Objection to Plaintiff's Motion" Document ECF #24
                     Dated 8-13-19 Disingenuous Statement(s) of Fact


7. Plaintiff objects to Defendant's Objection to Plaintiff's Motion" Document #24 Dated
    8-13-19 Disingenuous Statement(s) of Fact.
       a. The entire pleading is disingenuous.
8. Plaintiff objects to "Titling" his pleading "Michael B. Forte. In his official capacity Only as
    Chief Judge of the Rhode Island Family Court, et al. (document ECF #24 RIDC), when in
   fact the original complaint and amended complaint both "Title" and state clearly in it's
    complaint that we, Father and Daughter, are suing the defendant in his official and
   personal capacity working under the color of law.
9. Plaintiff objects to this pleading starting off "Now comes Michael B. Forte in his official
   capacity as Chief Judge of the Rhode Island Family Court.
         a. This pleading is disingenuous as a fact, and the author is aware of submitting a
             pleading that does not reflect the truth of the underlying amended complaint.
10. Plaintiff objects to disingenuous statement that "... citing to constitutional violations that
    date to May of 2018. The Plaintiff's constitutional rights were violated before that date,
    include numerous additional violations after that date, and most importantly the Plaintiff
    and his minor daughter (only represented by her ProSe father) will continue to suffer
    deprivations of constitutional rights until this court "declares" and enjoins the
    defendant(s) from violating the Plaintiff's legal rights to a fair and speedy hearing and
    trial.
11. Plaintiff objects to defense counsel claiming "for the Plaintiff' that he only seeks relief by
    the court "TO ONLY halting all hearings" until discovery of this Federal case is
    completed." - is knowingly disingenuous.
         a. Again, the defendant's counsel is being disingenuous and is violating "Truth in
             Pleadings" by FRAMING the Plaintiff's relief so simply. It is clear from the
             complaint that the Plaintiff and his minor daughter K.P. have suffered and are
             suffering ongoing violations of their constitutional rights. This is a disingenuous
             statement, and an insidious attempt to circumvent the judicial process.
12. Plaintiff objects to "Plaintiff's Motion is procedurally and substantively inapt ..... adding
    new defendants whose summons have not yet been returned.
         a. The Plaintiff still had more time to returned served summons. This is another
             disingenuous statement made by the defendant's counsel to obfuscate the truth
             of the facts.
13. Plaintiff objects to "Plaintiff has not articulated "any efforts made to give notice [to the
   adverse party] and the reasons why it should not be required. Fed. R. Civ. P.
   65(b )( 1)(B)".
         a. (B) the movant's attorney certifies in writing any efforts made to give notice and
             the reasons why it should not be required.
        b. The Plaintiff/Movant objects to this requirement in light of the ongoing violations
             that threaten his physical safety. The pleading was made "emergency" by virtue of
             impending doom.
14. Plaintiff objects to the reference of an Ex Parte order "as Plaintiff is now seeking an ex
   parte Order of this Court without complying ..... ".
        a. Plaintiff objects that he is following the rules setup by the defendant's own Court
            by moving for emergency motions without proper notification or hearings as
            required by the FRCP.
15. Plaintiff objects to the reference of "alleged constitutional violations stemming from the
    ex parte Order of the Rhode Island Family Court.
        a. This is another disingenuous "factual claim". The "alleged constitutional violations
            are ongoing and will continue to be practiced by "pattern" until these abuses of
            Constitutional Rights are declared and enjoined.
16. Plaintiff objects to "these procedural deficiencies suffice to deny Plaintiff's Motion."
        a. The complaint and allegations of fact do not lack procedural deficiencies.
        b. Plaintiff objects to the defendant "characterizing" and "framing" my complaint as
            lacking in procedural deficiencies. Defendant expects an expedited hearing and
            trial of this case simply based on statements of fact as is contained in his first
            affidavit filed on 08/12/2019 and as will be shown in his "updated and amended
            affidavit" to be submitted prior to discovery.
17. Plaintiff objects to defendant's abuse of truth by referring to his "twelve page affidavit
    listing a litany of perceived constitutional violations.".
        a. Plaintiff objects to the defense counsel characterizing "statements of fact" as a
            litany of perceived constitutional violations.
        b. Plaintiff wishes to ask this honorable court whether private chamber testimony of
            witnesses to a Judge in private chamber conference without the Plaintiff present
            during the testimony is simply a "perceived violations".
       c. Plaintiff would also like to ask K.P. if she agrees that her constitutional rights to
            her father are not being abused or violated? Please ask counsel for defense to
           ask K.P. when he or anyone associated with the lower court or Michael B. Forte
            can find the minor child. K.P. was taken from the State of Rhode Island, in
           violation of a Custody Order of December 2013, on or about July 1st and
           kidnapped and all contact with her father terminated.
18. Plaintiff objects to a second reference and claim by the defense this is a result of one
   violation back in May of 2018. The counsel for the defense is again being disingenuous
   by trying to claim for the Plaintiff that "the alleged violations date to May of 2018.
       a. The counsel for the defense know, and are lying in their pleading claiming that
           May 9th and 30th are the only two violations of the Plaintiff's constitutional rights.
        b. The Plaintiff objects to this "misrepresentation" of the facts as pleaded in the
            amended complaint. This complaint is based on ongoing and future violations of
            constitutional rights to not only himself but all citizens of Rhode Island.
19. Plaintiff objects to the defense's interpretation of 42 U.S.C. 1983. Section 42 U.S.C.
    1983, amended in 1938 and again in 1983 expressly allows complaints against State
    officials in their official capacity, but violating laws, statutes, rules and precedent "in their
    individual capacity". The defendants, repeatedly violate constitutional law and are being
    sued in both their private and official capacities for violating constitutional rights "under
    the color of law". The Plaintiff seeks the Punitive remedies of 42 U.S.C. 1983 as per the
    reasons it was amended in 1983.
20. Plaintiff objects to the defense counsel continuously framing Plaintiff's complaint as
    being "in the defendant's official capacity, when it is clear from his amended complaint he
    is seeking Declaratory and Injunctive Relief under 42 USC 1983 as private individuals.
21. Plaintiff objects to reference to" Mattatall v. Rhode Island, No. CA 07-234-ML, 2009 WL
    3514634, at *4 (D.R.I. Oct. 29, 2009)." This case is not a complaint against State
    individuals, acting under color of law, as private individuals, in the abuse of my and K.P.'s
    constitutional rights.
22. Plaintiff objects to the allegation that "Amended Complaint seeks declaratory relief.
        a. Plaintiff seeks Declaratory and Injunctive relief under 42 USC 1983 for acts
            performed, not in the defendant's official capacity but acting under the color of
            law and of their individual capacity.
23. Plaintiff objects to the defense "speaking for him and his minor daughter K.P.".
        a. Plaintiff does not wish to "enjoin the Rhode Island Family Court proceedings
            based on 1983 claims of defendant's in their official capacity. This act barrs
            violations of constitutional law "acting as private citizens", "under the color of
            law".
24. Plaintiff objects to citing 28 U.S.C. 2283 as that this complaint does not seek an
   injunction of the court proceedings but of the violations of consti\tutial rights being taken
   or deprived of the Plaintiffs.
       a. Hence, Garcia v. Bauza-Salas. 862 F.2d 905, 907 (1st Cir. 1988) is NOT a case
            that can be used in the defense of this complaint.
The Defendant contends that unless both sides adhere to the rules of professional conduct as
stated below, justice will and cannot be served in this court:


               "A lawyer, as a member of the legal profession, is a representative of
               clients, an officer of the legal system and a public citizen having special
                responsibility for the quality of justice.

               As a representative of clients, a lawyer performs various functions. As
               an advisor, a lawyer provides a client with an informed understanding
               of the client's legal rights and obligations and explains their practical
               implications. As advocate, a lawyer zealously asserts the client's
               position under the rules of the adversary system. As negotiator, a
               lawyer seeks a result advantageous to the client but consistent with
               requirements of honest dealings with others. As an evaluator, a lawyer
               acts by examining a client's legal affairs and reporting about them to
               the client or to others. 2



                                             RELIEF


       Disingenuous pleadings in any court is a serious violation. Past, present and ongoing
       violations of"Truths in Pleadings" will continue to be used in this honorable Court uses
       the powers invested in Rule 11 to "deter" further disingenuous pleadings. The Plaintiff
       leaves it to the discretion of the court to decide on the appropriate deterrent remedy to
       terminate this ongoing and systematic violations of Rule 11 by the defendant and his
       counsel.




2
 "Rhode Island Disciplinary Rules of Professional Conduct."
https://www.law.cornell.edu/ethics/ri/code/RI CODE.HTM. Accessed 21 Aug. 2019.
Respectfully submitted,



        Steven J. Palange
        By himself Pro Se,
                                /         //


        .      /
                   .~"/~;;;.>/_ . /<····~~-~--~:·:~.----·· .-· ·-·
                    ~ <:::::.---·"'
       ·1 0 Ofandeville Ct., #934
        Wakefield, RI 02879
        P: (401) 225-6456
        F: (401) 295-2242
        E: steven_palange@tlic.com

            PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL ISSUES SO TRIABLE.




                                    CERTIFICATION OF SERVICE

I hereby certify that on the 22st day of August, 2019 I emailed a copy of this
document to Attorney Sean Lyness, Justin J. Sullivan at SLyness@riag.ri.gov,
ijsullivan@riag.ri.gov, Tamara Rocha at trocha@courts.ri.gov, Stephen M.

Prign/
/
       •::~:<:~o~:-/
          ____ .
            #~'/
Stev   tff. Palange;-:Pios~--~--~--·~-                   -
